
	
		III
		110th CONGRESS
		2d Session
		S. CON. RES. 95
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 28, 2008
			Mr. Casey (for himself,
			 Mrs. McCaskill, Mr. Specter, Mr.
			 Cornyn, and Mr. Cardin)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that a
		  site to be selected by the Secretary of the Army should be provided for a
		  memorial marker to honor the memory of the 40 members of the Armed Forces who
		  lost their lives in the air crash at Bakers Creek, Australia, on June 14,
		  1943.
	
	
		Whereas
			 during the Second World War, the United States Army Air Corps established rest
			 and recreation facilities in Mackay, Queensland, Australia;
		Whereas
			 from the end of January 1943 until early 1944, thousands of United States
			 servicemen were ferried from jungle battlefields in New Guinea to
			 Mackay;
		Whereas
			 these servicemen traveled by air transport to spend an average of 10 days on a
			 rest and relaxation furlough;
		Whereas
			 they usually were carried by two B–17C Flying Fortresses converted for
			 transport duty;
		Whereas
			 on Monday, June 14, 1943, at about 6 a.m., a B–17C, Serial Number 40–2072, took
			 off from Mackay Airport for Port Moresby;
		Whereas
			 there were 6 crew members and 35 passengers aboard;
		Whereas
			 the aircraft took off into fog and soon made two left turns at low
			 altitude;
		Whereas
			 a few minutes after takeoff, when it was five miles south of Mackay, the plane
			 crashed at Bakers Creek, killing everyone on board except Corporal Foye Kenneth
			 Roberts of Wichita Falls, Texas, the sole survivor of the accident;
		Whereas
			 the cause of the crash remains a mystery, and the incident remains relatively
			 unknown outside of Australia;
		Whereas
			 United States officials, who were under orders not to reveal the presence of
			 Allied troops in Australia, kept the crash a military secret during the
			 war;
		Whereas
			 due to wartime censorship, the news media did not report the crash;
		Whereas
			 relatives of the victims received telegrams from the United States War
			 Department stating little more than that the serviceman had been killed
			 somewhere in the South West Pacific;
		Whereas
			 the remains of the 40 crash victims were flown to Townsville, Queensland, where
			 they were buried in the Belgian Gardens United States military cemetery on June
			 19, 1943;
		Whereas
			 in early 1946, they were disinterred and shipped to Hawaii, where 13 were
			 reburied in the National Memorial Cemetery of the Pacific, and the remainder
			 were returned to the United States mainland for reburial;
		Whereas
			 15 years ago, Robert S. Cutler was reading his father’s wartime journal and
			 found a reference to the tragic B–17C airplane accident;
		Whereas
			 this discovery inspired Mr. Cutler to embark upon a research project that would
			 consume more than a decade and take him to Australia;
		Whereas
			 retired United States Air Force Chief Master Sergeant Teddy W. Hanks, of
			 Wichita Falls, Texas, who lost four of his World War II fellow servicemembers
			 in the crash, compiled a list of the casualties from United States archives in
			 1993 and began searching for their families;
		Whereas
			 the Bakers Creek Memorial Association, in conjunction with the Washington Post
			 and retired United States Army genealogy experts Charles Gailey and Arvon
			 Staats, located 23 additional families of victims of the accident during the
			 past two years;
		Whereas
			 Joy Shingleton, Donnie Tenney, Wendy Andrus, and Wilma Post, the family of Army
			 Air Corps Corporal Edward J. Tenney, of Buckhannon, West Virginia, helped to
			 bring this recently uncovered World War II tragedy to light; and
		Whereas
			 as of February 24, 2005, the commander of the United States Fifth Air Force
			 officially had notified the relatives of 36 of the 40 victims: Now, therefore,
			 be it
		
	
		That it is the sense of Congress that an
			 appropriate site to be selected by the Secretary of the Army should be provided
			 for a memorial marker to honor the memory of the 40 members of the Armed Forces
			 of the United States who lost their lives in the air crash at Bakers Creek,
			 Australia, on June 14, 1943, provided that the Secretary of the Army have
			 exclusive authority to approve the design and site for the memorial
			 marker.
		
